OPINION — AG — **** METROPOLITAN AREA PLANNING COMMISSION — COUNTY COMMISSIONERS AUTHORITY **** ASSUMING (1) THAT MCCURTAIN COUNTY IS AUTHORIZED TO FORM A METROPOLITAN AREA PLANNING COMMISSION UNDER THE PROVISIONS OF 19 O.S. 1961 866.1 [19-866.1] ET SEQ., AS AMENDED, AND (2) THAT MCCURTAIN COUNTY CONTAINS ALL OR ANY PART OF A RESERVOIR CONSTRUCTED BY THE UNITED STATES ARMY CORPS OF ENGINEERS; 19 O.S. 1969 Supp., 866.2 [19-866.2] AUTHORIZES MCCURTAIN COUNTY, AT THE DISCRETION OF THE BOARD OF COUNTY COMMISSIONERS, TO ZONE AND PLAN FOR ALL OR ANY PART OF THE UNINCORPORATED AREA WITHIN THE COUNTY, BUT SUCH AUTHORITY MUST BE EXERCISED THROUGH A METROPOLITAN AREA PLANNING COMMISSION. SEE ATTORNEY GENERAL OPINION NO. 69-310, 2 OKL.OP. A.G. 254 (MAX A. MARTIN)